Wilkins, C.J.
This action against a common carrier for damages due to delayed delivery of a carload of apples was originally brought in the Superior Court, and then transferred to the Municipal Court of the City of Boston under G. L. c. 231, § 1020, inserted by St. 1958, c. 369, § 3. After trial the Municipal Court judge found for the plaintiff in the amount of $201.50. The defendant, without seeking a report to the Appellate Division, requested retransfer to the Superior Court. Upon retransfer a statement of agreed facts was submitted, the judge found for the plaintiff in the same amount, and the defendant excepted. As *327part of the same document a summary of the previous proceedings somewhat as set forth above preceded the statement of agreed facts.
The defendant argues that the agreed facts amounted to a case stated, and that the plaintiff had thereby stipulated itself out of its advantage gained in the finding of the Municipal Court judge which under § 1020 was prima facie evidence in the Superior Court. We cannot accept this argument. We do not have the question whether parties after a trial in a District Court under § 1020 may agree that its result shall be placed at naught. The reference to the prior proceedings and to § 102C embraced as a fact the finding for the plaintiff and its effect as prima facie evidence. This case is largely controlled by Lubell v. First Natl. Stores, Inc. ante, 161, just decided. We shall not yield to the importunity of the defendant that we reverse our decision in that case.
The Superior Court judge could find for the plaintiff upon the prima facie evidence of the finding of the Municipal Court judge.

Exceptions overruled.